Citation Nr: 0825537	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  04-13 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for left chest melanoma.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1975 and from June 1978 to June 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The Board remanded this claim to the Regional Office (RO) in 
August 2007 for further development.  


FINDING OF FACT

Left chest melanoma was not present in service or within one 
year thereafter and is not etiologically related to service.


CONCLUSION OF LAW

The veteran's left chest melanoma was not incurred or 
aggravated during his active military service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131, 
38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

History and Analysis

The veteran contends he developed left chest melanoma from 
excessive exposure to the sun while on active duty in the 
Navy both onboard the U.S.S. Saratoga and outside during duty 
when he was on the flight line.

After repeated attempts to obtain same, it is evident that 
the veteran's complete service treatment records are not 
available.  The Board is mindful that, in a case such as 
this, where service treatment records are unavailable, there 
is a heightened obligation to explain our findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  While it is unfortunate that the veteran's complete 
service treatment records are unavailable, the appeal must be 
decided on the evidence of record; the Board's analysis has 
been undertaken with this heightened duty in mind.

The veteran's available service treatment records do not 
reveal any left chest melanoma complaints or findings or 
indications of complaints or treatment for excessive sun 
exposure or sunburn.


The record contains two reports by Dr. R.H., received in 
1990. The first was an August 1989 summary of some treatment 
the veteran had received.  The report indicates that the 
veteran was first seen in February 1985 and summarizes some 
medical problems the veteran experienced through June 1989.  
The report mentions that the veteran had had a malignant 
melanoma removed in March 1985.  It also indicates that Dr. 
R.H gave the veteran a physical and neurological examination 
in October 1987 and another physical in August 1988.  

The record also contains a notation referring to the 
veteran's left chest melanoma during a June 2003 VA 
examination relating to a claimed neck and back pain 
disability.  The examiner noted that there was a well-healed 
scar in the left upper chest wall from a stated excision of a 
cancerous melanoma in 1983 per the veteran's history, 
although it was also noted that no medical reports related to 
this were available at the time of the evaluation.

At his July 2006 travel board hearing before the undersigned, 
the veteran indicated that he was diagnosed with melanoma in 
the left chest area by Dr. B in 1983.  The veteran testified 
that the doctor told him that the cancer takes a while to 
develop and that it was originally caused by overexposure to 
the sun.  While in service, the veteran indicated he received 
treatment for second degree sunburn in 1973.  The veteran had 
his shirt off onboard the ship and the sunburn was treated 
with a topical ointment.  There were no other times the 
veteran was treated for sunburn during service, but he would 
work six to eight hours a day out in the sun with no 
protection.  This duty lasted about a year for the veteran, 
but during his other duty periods he was always outside on 
the flight line, exposed to the sun.  It was a normal 
occurrence that he would remove his shirt in the heat and 
there was no prohibition against it.  The veteran also 
testified that his work following service was indoors without 
exposure to the sun.  

The Board remanded this claim to the Regional Office (RO) in 
August 2007 for further development.  Specifically, in his 
February 2000 claim, the veteran indicated that he had been 
treated for cancer/chemical sensitivity by Drs. C., B., and 
R.H., and authorized VA to obtain records from these doctors.  
VA never requested these records.  The authorizations 
submitted with the claim in 2000 were not valid more than 90 
days.

In August 2007, the RO, via the Appeals Management Center 
(AMC) sent a letter and VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs for Dr. R.H, Dr. B. and Dr. C. since 1983, and any 
other non-VA doctor that has treated the veteran.  The 
veteran did not return these forms.  The AMC issued a March 
2008 supplemental statement of the case (SSOC) continuing the 
denial of service connection.  The veteran responded the SSOC 
with a May 2008 statement that all of the doctors had retired 
and requesting that VA review the copies of treatment records 
he had previously submitted from these doctors.  The required 
authorization form was not completed except to note that the 
doctors had all retired and again requesting that VA review 
the copies of treatment records already provided.  The Board 
notes that medical records directly relating to the veteran's 
diagnosis and treatment for melanoma are not included in the 
records he had previously provided to VA.  

The claimed melanoma was not treated by VA, and the veteran 
has not supplied the more detailed information requested nor 
has he re-authorized VA to obtain the records of treatment 
for the melanoma.  Consequently, the record is devoid of 
records directly relating to the veteran's treatment for left 
chest melanoma in the early 1980s.  While VA is obligated to 
assist a claimant in the development of a claim, there is no 
duty on the VA to prove the claim.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  The duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Id.  

The Board acknowledges that the veteran testified that the 
doctor treating his left chest melanoma in the early 1980s 
told him that his melanoma was caused by overexposure to the 
sun.  However, a layperson's account of what a physician 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  Further, while the veteran 
claims that his left chest melanoma is due to sun exposure 
during his military service, as a layperson he is not 
competent to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The weight of such 
evidence disfavors service connection.  

It has been observed that statements from doctors which are 
inconclusive as to the origin of a disease can not be 
employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993).  In this case there 
is no medical evidence regarding left chest melanoma or 
treatment for excessive sun exposure during service.  There 
is also no competent medical evidence linking left chest 
melanoma to the veteran's military service.  For the Board to 
conclude that the appellant's left chest melanoma had its 
origin during military service in these circumstances would 
be speculation, and the law provides that service connection 
may not be based on resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 
30, 33 (1992).  

The Board has also considered whether it may be presumed, 
pursuant to 38 U.S.C.A. §§ 1112(a)(1), 1137 and 38 C.F.R. 
§§ 3.307, 3.309(a), that a malignant tumor - in this case, 
the claimed melanoma - was incurred during the veteran's 
periods of active service, the second of which ended in June 
1982.  Unfortunately, without authorization from the veteran, 
VA is unable to attempt to obtain the records concerning the 
claimed malignancy.  While the veteran recalls that the tumor 
was removed in 1983 - which could be within one year of the 
end of his second period of service in June 1982 - the 
earliest reference to this malignancy in the medical reports 
is in the August 1989 report by Dr. R.H., and this report 
states that the tumor was removed in March 1985.  Given the 
discrepancy between the date stated in the 1989 report and 
the veteran's recollection that the tumor was removed in 
1983, the record does not clearly show that the tumor was 
present in 1983, much less that it was present within a year 
after June 1982.  The Board gives more weight to the report 
made in 1989 - closer in time to the reported existence of 
the tumor - than to the veteran's later recollections.  In 
the absence of records to show that there was, in fact, a 
malignant tumor present within one year of the end of the 
veteran's second period of active military service, the Board 
concludes that the record does not support a finding that the 
claimed malignant tumor meets the criteria to presume that it 
was incurred during the veteran's active military service.

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for left chest melanoma must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23,353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

In this case, the veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection, by a 
letter in June 2003, before the adverse rating decision that 
is the subject of this appeal.  In March 2006, shortly after 
the Dingess decision was issued by the Court, the veteran was 
given the specific notice required by Dingess, supra.  

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claim.  
In this case, VA made exhaustive attempts to obtain service 
medical records, as shown by a September 2000 request 
response, as well as a separate attempt made with the Navy by 
the veteran.  The record contains available service treatment 
records, as well as VA treatment records and the available 
private medical records submitted by the veteran.  Testimony 
was also provided by the veteran at his July 2006 travel 
board hearing.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal and he has done so.  Neither the veteran nor his 
representative has indicated that there are any available 
additional pertinent records to support the veteran's claim.  

While VA has not afforded the veteran an examination relating 
to his claim of service connection, the Board finds that such 
an examination is not necessary to render a decision under 
the circumstances of this case.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 
38 C.F.R. § 3.159(c)(4)(i) (2007).  Since there is no 
competent medical evidence of a left chest melanoma during 
service or within one year thereafter, and no medical 
evidence of record of a nexus between the veteran's left 
chest melanoma and service, and the evidence is otherwise 
sufficient on file to render a decision, a VA examination is 
not necessary.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for left chest melanoma is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


